 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12   BERIHU H. FKADU,                                    Case No.: 19cv2223-WQH (RBB)
13                                     Petitioner,
                                                         ORDER DISMISSING CASE
14   v.                                                  WITHOUT PREJUDICE
15   JASON BLACKASH, Director,
16                                  Respondent.
17
18         On November 20, 2019, Petitioner, a person confined at Atascadero State Hospital
19   as a result of a 1995 San Diego County Superior Court finding of not guilty by reason of
20   insanity, proceeding pro se, filed a Petition for a Writ of Habeas Corpus pursuant to 28
21   U.S.C. § 2254 in the United States Court of Appeals for the Ninth Circuit (ECF No. 1),
22   which transferred the Petition to this Court. (ECF No. 1-2.) The Petition is subject to
23   dismissal without prejudice because Petitioner has not satisfied the filing fee requirement.
24                 FAILURE TO SATISFY FILING FEE REQUIREMENT
25         Petitioner has not paid the $5.00 filing fee and has not filed an application to proceed
26   in forma pauperis. Because this Court cannot proceed until Petitioner has either paid the
27   $5.00 filing fee or qualified to proceed in forma pauperis, the Court DISMISSES the case
28   without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254.

                                                     1
                                                                                 19cv2223-WQH (RBB)
 1                                CONCLUSION AND ORDER
 2         Based on the foregoing, the Court DISMISSES this action without prejudice
 3   because Petitioner has failed to satisfy the filing fee requirement. To have this case
 4   reopened, Petitioner must submit, no later than December 31, 2019, a copy of this Order
 5   with the $5.00 fee or with adequate proof of his inability to pay the fee. The Clerk of Court
 6   shall send Petitioner a blank Southern District of California in forma pauperis application.
 7         IT IS SO ORDERED.
 8   Dated: December 11, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                19cv2223-WQH (RBB)
